Citation Nr: 1039395	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-07 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a left tibia 
stress fracture with left knee chondromalacia, currently 
evaluated as 10 percent disabling.

2.  From December 20, 2002, to November 7, 2007, entitlement to 
an initial rating in excess of 50 percent for an adjustment 
disorder with depressed mood.

3.  Since November 8, 2007, entitlement to an initial rating in 
excess of 70 percent for an adjustment disorder with depressed 
mood.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1997 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2000, March 2001, August 2001, July 2003, 
March 2005, June 2005, October 2005, and December 2007 rating 
decisions of the Department of Veterans Affairs Regional Office 
(RO) in North Little Rock, Arkansas.

In several statements, the Veteran requested a videoconference 
hearing with a member of the Board.  In documents filed after 
these statements, including several substantive appeals to the 
Board, the Veteran has indicated that he does not want a hearing.  
Based upon these later documents, the Board finds that the 
Veteran has withdrawn his earlier request for a hearing and will 
proceed with this appeal.  

In April 2008 and April 2009 the Board remanded the left tibia 
stress fracture claim for additional development.  That 
development having been completed, the claim has been returned to 
the Board and is now ready for appellate disposition.


FINDINGS OF FACT

1.  Throughout this appeal, the Veteran's left tibia stress 
fracture has resulted in no more than a slight knee disability.  
The Veteran's left knee chondromalacia has been manifested by 
flexion limited to 60 degrees and normal extension of the left 
knee.  He does not have instability or ankylosis of his left 
knee.  

2.  Since December 20, 2002, the Veteran's adjustment disorder 
with depressed mood was productive of occupational and social 
impairment with deficiencies in most areas, but has not been 
manifested by total occupational and social impairment.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's left tibia stress fracture with left knee 
chondromalacia are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes 
(DCs) 5262-5261 (2010).

2.  From December 20, 2002, to November 7, 2007, the criteria for 
a 70 percent initial disability rating, but no higher, for the 
Veteran's adjustment disorder with depressed mood have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DCs 9499-9440 (2010).

3.  Since November 8, 2007, the criteria for an initial rating in 
excess of 70 percent for an adjustment disorder with depressed 
mood are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DCs 9499-9440 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and, (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice letter have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in May 
2000, July 2000, May 2001, February 2003, October 2003, April 
2004, November 2004, February 2005, June 2005, August 2005, March 
2008, May 2008, and May 2009 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate his 
claims, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  Letters dated in November 2006, March 2008, May 
2008, May 2009, and December 2009 also provided the Veteran with 
information concerning the evaluations and effective dates that 
could be assigned should his claims be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The majority of the Veteran's duty-to-assist letters were not 
provided before the initial adjudication of his claims.  However, 
since providing the additional notices, the RO/AMC has gone back 
and readjudicated his claims in the May 2002, July 2004, June 
2006, and July 2008 statement of the cases (SOCs) and in the July 
2004, March 2005, July 2006, August 2008, December 2009, and 
March 2010 supplemental SOCs (SSOCs) based on any additional 
evidence received in response to that additional notices and 
since the initial rating decisions at issue and SOCs.  This is 
important to point out because if there was no VCAA notice 
provided prior to the initial adjudication of the claims, or for 
whatever reason the notice provided was inadequate or incomplete, 
this timing error may be effectively "cured" by providing any 
necessary notice and then going back and readjudicating the 
claims, including in a SOC or SSOC, such that the intended 
purpose of the notice is not frustrated and the Veteran is given 
ample opportunity to participate effectively in the adjudication 
of his claims.  In other words, this timing error in the 
provision of the notice is ultimately inconsequential and, 
therefore, at most nonprejudicial, i.e., harmless error.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  For all of these reasons, the Board concludes that the 
appeal may be adjudicated without a remand for further 
notification.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues have been obtained.  His STRs and post-
service treatment records, including his records from the Social 
Security Administration (SSA), have been obtained.  The Board 
does not have notice of any additional relevant evidence that is 
available but has not been obtained.  He has been afforded VA 
examinations.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.

In regards to the Veteran's left tibia stress fracture with left 
knee chondromalacia claim, the Board is also satisfied as to 
substantial compliance with its April 2008 and April 2009 remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); 
Stegall v. West, 11 Vet. App. 268 (1998).  This included 
scheduling the Veteran for another VA examination (which he had 
in June 2008), sending the Veteran an additional VCAA notice 
letter (which was sent in May 2009), allowing him an opportunity 
to submit additional medical or other evidence in response, and 
then readjudicating his claim in a SSOC (which was completed in 
December 2009).  

Left Tibia Stress Fracture with Left Knee Chondromalacia

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate DCs identify the various disabilities.  The assignment 
of a particular DC is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a higher 
rating, the Board must consider which DC or DCs are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Board observes that an unappealed rating decision of April 
1999 granted service connection for the Veteran's left tibia 
stress fracture with left knee chondromalacia.  While the 
Veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability rating 
is at issue, it is a present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran is currently in receipt of a 10 percent evaluation 
for his left tibia stress fracture with left knee chondromalacia 
under DCs 5262-5261.  38 C.F.R. § 4.71a.

DC 5262 provides the criteria for impairment of the tibia and 
fibula, which assigns a 10 percent evaluation for malunion with a 
slight knee or ankle disability.  A 20 percent evaluation is 
assigned for malunion with a moderate knee or ankle disability.  
38 C.F.R. § 4.71a.

Abnormalities of the bone incident to trauma, such as malunion 
with deformity throwing abnormal stress upon the joints, should 
be shown by X-ray and observation evidence and should be 
carefully related to the strain on neighboring joints.  38 C.F.R. 
§ 4.44.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in VA's Rating Schedule.  
And rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  That is to say, use of 
these descriptive terms is not altogether dispositive of the 
rating that should be assigned, but it is nonetheless probative 
evidence to be considered in making this important determination.  
38 C.F.R. §§ 4.2, 4.6.

DC 5261 assigns a 10 percent evaluation for extension of the knee 
limited to 10 degrees.  A 20 percent evaluation is assigned for 
extension limited to 15 degrees.  38 C.F.R. § 4.71a.

A higher rating may be awarded based on functional loss due to 
pain, under 38 C.F.R. § 4.40, or based on weakness, fatigability 
or incoordination of the leg, pursuant to 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).

Under DC 5262, the Board finds no evidence of malunion of the 
tibia and fibula that has resulted in a moderate knee or ankle 
disability.  X-rays taken in June 2000, December 2000, and June 
2008 showed that the Veteran had a focal cortical thickening of 
the lower aspect of the left tibia.  However, the radiologists 
described this thickening as minimal or minor, and noted that the 
Veteran did not have any significant bone or joint pathological 
changes.  Additionally, throughout his appeal, the Veteran has 
demonstrated normal extension of his knee, and slight limitation 
of motion on flexion (to 60 degrees on the left rather than the 
normal 140 degrees, even considering his pain, which only meets 
the requirements for a minimum noncompensable rating of zero 
percent under DC 5260).  Therefore, the Board finds that the 
Veteran has a malunion of the tibia with a slight knee 
disability, as opposed to a moderate knee disability.  
Additionally, the evidence of record does not establish that the 
Veteran has an ankle disability due to his left tibia stress 
fracture.  Thus, the Veteran is not entitled to a higher 20 
percent rating under DC 5262 for his left tibia stress fracture 
with left knee chondromalacia.  38 C.F.R. § 4.71a.

Under DC 5261, none of the criteria required for a higher 20 
percent rating were diagnosed or objectively noted.  
Specifically, the Veteran's extension of the knee has never been 
limited to 15 degrees.  In fact, the VA examinations and the 
treatment notes of record demonstrate that throughout his appeal 
the Veteran has demonstrated normal extension of his left knee.  
Thus, the Veteran is not entitled to a higher 20 percent rating 
under DC 5261 for his left tibia stress fracture with left knee 
chondromalacia.  Id.

The Board also has considered other possible DCs.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should 
be upheld if supported by explanation and evidence). See also 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating 
that any change in diagnostic code by a VA adjudicator must be 
specifically explained).

The Veteran's X-rays of the left knee have not demonstrated 
degenerative changes or arthritis.  Therefore, DCs 5003 and 5010 
are inapplicable.  38 C.F.R. § 4.71a.

Under DC 5260, a 0 percent disability rating is warranted when 
flexion is limited to 60 degrees.  A 10 percent disability rating 
is warranted when flexion is limited to 45 degrees.  A higher 20 
percent disability rating is warranted when flexion is limited to 
30 degrees.  38 C.F.R. § 4.71a.

The evidence does not support more than a 10 percent rating under 
DC 5260 since the Veteran had only slight limitation of motion on 
flexion (to 60 degrees on the left rather than the normal 140 
degrees, even considering his pain, which only meets the 
requirements for a minimum noncompensable rating of zero percent 
under DC 5260).  

Under DC 5257, for "other" knee impairment, a 10 percent rating 
is warranted for "slight" recurrent subluxation or lateral 
instability.  A higher 20 percent rating requires "moderate" 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's 
General Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under DC 5003-
5010 (for the arthritis) and DC 5257 (for the instability) based 
on additional disability.  It was specified that, for a knee 
disorder already rated under DC 5257, a claimant would have 
additional disability justifying a separate rating if there is 
limitation of motion under DC 5260 (flexion) or DC 5261 
(extension).  Hence, if a claimant has a disability rating under 
DC 5257 for instability of the knee and there is also X-ray 
evidence of arthritis and resulting limitation of motion, a 
separate rating is available under DC 5003-5010.  Likewise, if a 
claimant has a disability rating under DC 5003 for arthritis of 
the knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98 (August 14, 
1998) (clarifying that, to receive separate ratings on this 
basis, the Veteran must at least have sufficient limitation of 
motion to meet the threshold minimum requirements for a zero 
percent rating under either DC 5260 or DC 5261, for flexion or 
extension respectively, or have pain causing additional 
limitation of motion to at least these extents).  It is also 
possible to receive separate ratings for limitation of flexion 
(DC 5260) and limitation of extension (DC 5261) for disability of 
the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

The evidence of record demonstrates that the Veteran may not 
receive a separate rating under DC 5257.  Although the Veteran 
reports experiencing instability in the knee, his knee has 
consistently been described as stable when examined.  The Board 
finds the observations of his examining physicians to be of 
greater probative value than those of the Veteran in this regard.  
At both his January 2005 and June 2008 VA examinations, the VA 
examiners found that the Veteran did not have instability or 
subluxation in his left knee.  

Further, DC 5256 (for ankylosis of the knee) is not applicable 
because the medical evidence does not show the Veteran has this 
type of impairment.  Ankylosis, incidentally, favorable or 
unfavorable, is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See, e.g., Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the Veteran is able to move his left knee joint, by 
definition, it is not ankylosed.

There was evidence of pain on motion following repetitive use of 
the left knee at the June 2008 VA examination.  However, the 
Veteran is not entitled to a higher evaluation under DeLuca 
because there is no objective medical evidence that more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, or deformity or 
atrophy from disuse cause functional loss sufficient to meet the 
criteria for a 20 percent evaluation.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca, 8 Vet. App. at 204-08.

The Veteran's lay testimony concerning the severity of his left 
tibia stress fracture with left knee chondromalacia is 
unsubstantiated and, thus, probatively outweighed by the 
objective medical findings to the contrary.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 
Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (indicating the Board retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

Additionally, the Veteran has never met the requirements for a 
higher rating since one year prior to filing his claim, so the 
Board cannot "stage" this rating under Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Under these circumstances, the overall evidence does not meet or 
approximate the criteria for a disability rating in excess of 10 
percent for left tibia stress fracture with left knee 
chondromalacia under 38 C.F.R. § 4.71a, DCs 5262-5261.  
Throughout the appeal period, the Veteran's level of disability 
has most nearly approximated that contemplated by a 10 percent 
evaluation.  For all of these reasons, the Veteran's claim must 
be denied.

Adjustment Disorder with Depressed Mood

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate DCs identify the various disabilities.  The assignment 
of a particular DC is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a higher 
rating, the Board must consider which DC or DCs are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Board observes that in August 2005 the Veteran expressed 
disagreement with the March 2005 decision that granted him 
service connection for his adjustment disorder with depressed 
mood.  As such, the Veteran has appealed the initial evaluation 
assigned and the severity of his disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

From December 20, 2002, to November 7, 2007, the Veteran is in 
receipt of a 50 percent disability rating under 38 C.F.R. § 
4.130, DCs 9499-9440 for his adjustment disorder with depressed 
mood.  Since November 8, 2007, the Veteran is in receipt of a 70 
percent disability rating under 38 C.F.R. § 4.130, DCs 9499-9440 
for his adjustment disorder with depressed mood.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 
4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and, difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and, inability to 
establish and maintain effective relationships, warrants a 70 
percent rating.

Total occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and, memory loss for names of 
close relatives, own occupation, or own name, warrants a 100 
percent rating.  38 C.F.R. § 4.130. 

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In determining the appropriateness of the schedular ratings 
assigned to the Veteran's disability, the Veteran's Global 
Assessment of Functioning (GAF) scores assigned by a medical 
provider throughout the course of this appeal will be discussed.  
Throughout the appeal, the Veteran's GAF score has ranged from 
40-55.  A GAF score of 51-60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  A GAF score of 41 to 50 indicates serious symptoms 
or any serious impairment in social, occupational, or school 
functioning.  A GAF of 31 to 40 indicates some impairment in 
reality testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  See DSM-IV at 44-47.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders.  See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).

The Board finds that from December 20, 2002, to November 7, 2007, 
a rating of 70 percent under the General Rating Formula for 
Mental Disorders most closely approximates the Veteran's current 
symptomatology.  The evidence shows that the Veteran currently 
suffers from occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  38 C.F.R. § 4.130, DC 
9411.

Specifically, at an August 2003 VA Medical Center (VAMC) 
outpatient treatment visit, at a September 2003 VAMC visit, at an 
August 2005 VA examination, at a June 2007 SSA examination, and 
at an October 2007 VA examination, the Veteran reported suicidal 
ideation.  At a June 2007 SSA examination, the Veteran indicated 
that he does not like crowds, and therefore he does not drive and 
his wife does all of the shopping.  At the August 2005 VA 
examination, and in November 2005, September 2006, and August 
2007 VAMC visits, the Veteran stated that he has anxiety attacks 
in public places.  A January 2005, November 2005, and May 2006  
VAMC record, and the June 2007 examination, noted that the 
Veteran's concentration was poor.  The June 2007 examiner 
determined that the Veteran had a flat affect and paranoia.  The 
August 2005 VA examiner determined that the Veteran's depression 
precludes employment.  The Veteran told the August 2005 VA 
examiner that he was not working because he has difficulty being 
around people.  The SSA also determined that as of December 2006, 
the Veteran could not work due to, at least in part, his 
adjustment disorder with depressed mood.  The Veteran also told 
the August 2005 VA examiner that he frequently argues and yells 
at his family.  At the August 2005 VA examination, the Veteran 
reported sleep problems, decreased libido, and diminished 
appetite.  Throughout his appeal, the Veteran has also reported 
visual hallucinations.  As such, a 70 percent initial disability 
rating from December 20, 2002, to November 7, 2007, is justified 
for the Veteran's PTSD.  Id.
However, since December 20, 2002, a higher rating of 100 percent 
is not warranted as that rating requires evidence of total 
occupational and social impairment.  While occupational 
impairment has been documented in the medical evidence, evidence 
of total social impairment has not been documented in the medical 
evidence.  For the majority of the appeal, the Veteran was 
married.  At a November 2009 VAMC visit, the Veteran reported 
that he was recently divorced.  However, throughout the appeal, 
the Veteran has indicated that he still has regular relationships 
with his mother and children.  For example, in a November 2005 
VAMC visit and at the August 2005 VA examination, the Veteran 
stated that he visits his mother on a daily basis.  At the 
October 2007 VA examination, the Veteran reported that he 
currently lived with his wife and children.  Additionally, the 
Veteran's thought process has never been grossly impaired.  For 
example, at the August 2005 and November 2007 VA examinations and 
at a November 2009 VAMC visit, the Veteran's thought process was 
rational and logical.  At the August 2005 VA examination, his 
speech was normal, his affect was appropriate, and his memory was 
intact.  At the November 2009 visit, the Veteran had a full range 
of affect.  Additionally, while the Veteran has experienced 
suicidal ideation, this has been occasional, and not persistent.  
For example, the Veteran reported experiencing no suicidal 
ideation or homicidal ideation at May 2005, August 2005, May 
2006, and January 2007 VAMC visits.  Further, the November 2007 
VA examiner described the Veteran's current symptoms as 
"moderate."  Id.

A rating of 100 percent contemplates such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and, memory loss for names of close relatives, own 
occupation, or own name.  Besides from the occasional visual 
hallucinations, there is no evidence in the medical record of any 
of these symptoms.  Specifically, the November 2007 VA examiner 
found that the Veteran's adjustment disorder with depressed mood 
does not preclude his activities of daily living.  The Veteran 
was found to be competent for VA purposes.  At this examination, 
the Veteran was found to be well groomed and neatly and/or 
appropriately dressed.  His memory was "grossly intact."  His 
judgment was adequate.  There was also no evidence of any speech 
or language impairment.  There is no evidence to the contrary of 
this in the claims file.  Id.

In further finding against assignment of the next higher 100 
percent rating for his PTSD, the Board points to the Veteran's 
GAF scores.  The Veteran's GAF score has ranged from 40-55.  A 
GAF score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF score of 41 to 50 indicates serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  A GAF of 31 to 40 indicates some impairment in 
reality testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  These scores contemplate the same sort of 
symptomatology included in the criteria for the 70 percent rating 
under the General Rating Formula for Mental Disorders.  Id.  

The Veteran's lay testimony concerning the severity of his PTSD 
is unsubstantiated and, thus, probatively outweighed by the 
objective medical findings to the contrary.  
See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-
95; Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1377; Barr, 
21 Vet. App. at 310.  See also 38 C.F.R. § 3.159(a)(2); Rucker, 
10 Vet. App. at 67; Layno, 6 Vet. App. at 469.  See, too, 
Buchanan, 451 F.3d at 1335.

In sum, the weight of the credible evidence demonstrates that the 
Veteran's PTSD warrants a rating no higher than 70 percent since 
December 20, 2002.  While the requirements of Fenderson have been 
considered, the evidence of record shows that the Veteran's PTSD 
has remained constant throughout the appeal period.

Extraschedular Evaluation

Finally, the Board finds that the Veteran's adjustment disorder 
with depressed mood and left tibia stress fracture with left knee 
chondromalacia do not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extra-schedular 
evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-
step analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

Here, there is no doubting the Veteran's adjustment disorder with 
depressed mood and left tibia stress fracture with left knee 
chondromalacia cause some impairment in his occupational 
functioning and capacity.  But the extent of his impairment is 
adequately contemplated by the rating criteria, which reasonably 
describe the effects of his disabilities.  According to 38 C.F.R. 
§ 4.1, generally, the degrees of a disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  The Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b).  That is, there 
is no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization, to suggest the Veteran is not 
adequately compensated by the regular rating schedule.  All of 
the evaluation and treatment he has received for his adjustment 
disorder with depressed mood and left tibia stress fracture with 
left knee chondromalacia has been on an outpatient basis, not as 
an inpatient.  At his recent VA examinations, the Veteran 
indicated that his disabilities have some effect on his 
activities of daily living.  However, these levels of 
occupational and other impairment in his daily living are 
contemplated by the schedular ratings he already has.  So 
extraschedular consideration is not warranted in this 
circumstance.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for the Veteran's left 
tibia stress fracture with left knee chondromalacia is denied.

From December 20, 2002, to November 7, 2007, entitlement to an 
initial disability rating of 70 percent, but no higher, for the 
Veteran's adjustment disorder with depressed mood is granted, 
subject to the statutory and regulatory provisions governing the 
payment of monetary benefits.

Since November 8, 2007, an initial disability rating in excess of 
70 percent for an adjustment disorder with depressed mood is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


